PER CURIAM.
The appellant challenges an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Under State v. Mancino, 714 So.2d 429 (Fla.1998), the supreme court requires that a motion filed pursuant to rule 3.800(a) must affirmatively allege that “the court records demonstrate on their face an entitlement to relief.” Id. at 433. Where the appellant’s motion “does not allege that the court’s record will demonstrate a clear entitlement to relief,” we must affirm. Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). The appellant’s motion does not allege that the court’s records will demonstrate a clear entitlement to relief; therefore, under Baker we affirm without prejudice to appellant’s ability to file a properly pled rule 3.800(a) motion in the trial court.
WOLF, WEBSTER and LAWRENCE, JJ., concur.